Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19        PageID.1   Page 1 of 26




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KEVIN BARNES,
                                           Case No.
      Plaintiff,
                                           Hon.
vs.                                        United States District Judge

UNITED PARCEL SERVICE, INC.,               Magistrate Judge

       Defendant.
Michael L. Pitt (P24429)
Pitt, McGehee, Palmer & Rivers, P.C.
117 West Fourth Street, Suite 200
Royal Oak, MI 48067
Tel: 248-398-9800
mpitt@pittlawpc.com
Counsel for Plaintiff

Kevin M. Carlson (P67704)
Kevin M. Carlson PLLC
P.O. Box 6028
Plymouth, MI 48170
Tel: 734-386-1919
kevin@kevincarlsonlaw.com
Counsel for Plaintiff



       COMPLAINT FOR EQUITABLE RELIEF AND DAMAGES
                    AND DEMAND FOR JURY TRIAL




                                       1
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19            PageID.2    Page 2 of 26




      Plaintiff Kevin Barnes, through counsel, complains against Defendant United

Parcel Service, Inc. as follows:

                      PARTIES, JURISDICTION AND VENUE

      1.        Plaintiff Kevin Barnes (African-American, Age 37) is a resident of

Oakland County, Michigan and a former employee of Defendant United Parcel

Service, Inc.

      2.        Defendant United Parcel Service, Inc. is a corporation incorporated

under the laws of the State of Ohio and maintains is principal place of business in

Atlanta, Georgia.

      3.        This is a race discrimination, disability discrimination, and retaliation

action brought pursuant to Title VII, 42 U.S.C. §1981 and the Americans With

Disabilities Act, as well as Michigan’s Elliott-Larsen Civil Rights Act and Persons

With Disabilities Civil Rights Act.

      4.        This Court has subject matter jurisdiction over this matter because

Plaintiff’s claims arise under federal law, specifically Title VII, 42 U.S.C. §1981 and

the Americans with Disabilities Act.

      5.        This Court should exercise supplemental jurisdiction over Plaintiff’s

state law claims because those claims arise out of the same set of facts as the federal

law claims, such that all claims form part of the same case or controversy.



                                             2
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19             PageID.3    Page 3 of 26




       6.     This Court has personal jurisdiction over Defendant United Parcel

Service, Inc. because it regularly conducts business in Michigan and the events

giving rise to this case occurred in connection with its business operations in

Michigan.

       7.     Venue is proper in the Eastern District of Michigan because the parties

reside in this district and the events giving rise to the claims occurred in this district.

       8.     Prior to filing this action, Plaintiff exhausted his administrative

remedies by filing a timely charge of race discrimination, disability discrimination,

and retaliation with the Equal Employment Opportunity Commission (EEOC).

       9.     This action is filed within 90 days of Plaintiff’s receipt of a notice of

right-to-sue from the EEOC.

                            GENERAL ALLEGATIONS

       10.    Plaintiff Kevin Barnes (Barnes) is an African-American male.

       11.    Barnes has been diagnosed with a chronic dermatological condition

known as Pseduofollicultis Barbae (PFB).

       12.    PFB causes severe ingrown hairs in a person’s beard area, skin

inflammation, painful irritation rashes, sores, scarring, risk of bacterial infection, and

abnormal cell growth.

       13.    In this condition, the hairs, when shaved, then curve back into the skin

and create ingrown hairs.


                                            3
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19          PageID.4    Page 4 of 26




      14.    As a result, large inflammatory papules develop which may persist and

progress to scars and keloids in the face, neck and beard areas.

      15.    There is no cure for PFB and the only remedy is to allow the affected

individual to wear a beard.

      16.    Patients can manage PFB by not shaving.

      17.    If a person with PFB shaves or manages the condition inadequately, the

condition can cause sores, infection, scars and keloids.

      18.    PFB occurs in occurs in approximately 45 percent to 83 percent of black

men who shave.

      19.    PFB is caused by the natural curve of facial hair in black men.

      20.    By contrast, white males do not generally develop PFB because their

facial hair follicles emerge straight from the skin.

      21.    The only effective treatment for PFB is to stop shaving, which results

in growing a beard.

      22.    UPS maintains appearance standards, including that employees be

clean shaven.

      23.    On June 18, 2015, Barnes submitted to UPS a letter from his

dermatologist advising that “due to dermatological conditions, Mr. Kevin Barnes, is

unable to shave on a regular basis. Shaving the skin tends to exacerbate this condition

to the point of discomfort.”


                                           4
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19          PageID.5   Page 5 of 26




      24.    After Barnes submitted this letter, UPS initially accommodated his

condition and exempted him from enforcement of the company’s appearance

standards regarding facial hair.

      25.    Caucasian employees of UPS routinely fail to comply with the

company’s appearance standards by wearing facial hair, inappropriate clothing, and

visible tattoos, without facing discipline or other repercussions.

      26.    Starting on or about December 24, 2016, UPS’s Division Manager,

Paul Maconochie, started harassing Barnes about his facial hair and appearance and

told him to shave.

      27.    Despite his harassment of Barnes, Maconochie did not tell Barnes to

apply for a variance or exemption from the company’s appearance standards.

      28.    Barnes responded to Maconochie by telling him that he had previously

submitted a letter from his doctor’s office regarding his condition.

      29.    On May 2, 2017, Maconochie again confronted Barnes about his facial

hair, telling him that he could not work.

      30.    On May 8, 2017, Maconochie sent Barnes a letter threatening

termination unless he supplied medical documentation.

      31.    In response, on May 5, 2017, Barnes obtained a new letter from his

dermatologist regarding his condition, which included a diagnosis and indicated that

“this condition may be chronic and alleviated by maintaining a trimmed beard.”


                                            5
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19          PageID.6   Page 6 of 26




        32.   Barnes submitted this letter to UPS through his direct supervisor.

        33.   After Barnes submitted this letter, UPS allowed him to return to work.

        34.   Barnes then submitted a complaint to Rob Nichols, Maconochie’s

manager, informing him that Maconochie was harassing him about his facial hair.

        35.   Nichols subsequently told Barnes that he had spoken with Maconochie

and told him to leave Barnes alone.

        36.   Barnes also filed a union grievance over Maconochie’s harassment at

that time.

        37.   On November 9, 2017, Maconochie again confronted Barnes and told

him to shave or he could not work.

        38.   Barnes again told Maconochie that he had submitted medical

documentation regarding his need for an accommodation and that they had just

addressed this issue with grievance panel.

        39.   Barnes then received forms to request a variance from the company’s

appearance standard.

        40.   Barnes completed the forms and submitted them on November 20,

2017.

        41.   Barnes also filed a grievance against Maconochie based on his

harassment regarding his facial hair.




                                          6
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19        PageID.7   Page 7 of 26




        42.   On December 13, 2017, while Barnes’s request for variance was

pending, Maconochie gave Barnes an Official Warning Notice regarding his facial

hair.

        43.   On February 23, 2018, Barnes finished his shift and was having a

friendly conversation with a co-worker.

        44.   Maconochie confronted Barnes in an aggressive manner and

approached him face-to-face and chest-to-chest, invading Barnes’s personal space

and physically touching Barnes in a threatening manner.

        45.   Maconochie told Barnes he was fired.

        46.   Maconochie’s conduct towards Barnes was retaliation based on

Barnes’s requests for accommodation and for Barnes’s harassment and

discrimination complaints regarding Maconochie.

        47.   Maconochie was not disciplined or terminated for his aggressive

conduct towards Barnes.

        48.   UPS sent Barnes a termination letter on February 26, 2018.

        49.   As a direct result of the adverse treatment alleged in the paragraphs

above, Barnes has experienced and will continue to experience economic damages

including lost wages and benefits and other forms of compensation, both past and

future.




                                          7
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.8   Page 8 of 26




       50.   As a direct result of the adverse treatment alleged above, Barnes has

experienced and will continue to experience non-economic damages including

humiliation, mental anguish, outrage, embarrassment and loss of reputation, and loss

of business expectancy.

                               COUNT I
                 RACE DISCRIMINATION AND RETALIATION
                               TITLE VII

       51.   Plaintiff incorporates and re-alleges the foregoing paragraphs by

reference.

       52.   At all relevant times, Plaintiff was an employee for purposes of Title

VII.

       53.   At all relevant times, Defendant was an employer for purposes of Title

VII.

       54.   Under Title VII, Defendant was obligated to refrain from

discriminating against Plaintiff because of his race, ethnicity and/or color and from

retaliating against Plaintiff because of his protected activity, which includes

opposing unlawful employment practices through formal and informal grievances,

reports, or other complaints to management regarding discrimination and harassment

based on race.

       55.   Defendant UPS and Barnes’s manager, Maconochie, were at all

relevant times aware of Barnes’s race and medical condition, and had actual or


                                          8
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19             PageID.9   Page 9 of 26




constructive knowledge of Barnes’s legally-protected activities, including his

requests for accommodation and complaints of harassment and discrimination.

      56.    In violation of its statutory obligations, Defendant discriminated

against Plaintiff because of his race, ethnicity and/or color and retaliated against

Plaintiff because of his legally protected activities.

      57.    In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his race.

      58.    Plaintiff engaged in protected activities for purposes of Title VII

because he opposed unlawful employment practices through grievances and other

complaints to management about being harassed, denied accommodations, and

being discriminated against because of his race.

      59.    In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his protected activity.

      60.    The reasons asserted by Defendant for Plaintiff’s termination are false

and a pretext for race discrimination and retaliation.

      61.    Barnes’s race and protected activities were the sole, proximate and but-

for cause of UPS’s decision to terminate him, as demonstrated by the fact that UPS

did not have a legitimate basis to discipline Barnes and terminate his employment.

      62.    Examples of UPS’s intentional disparate treatment of Plaintiff because

of race bias and retaliation include, but are not limited to:


                                            9
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.10    Page 10 of 26




             a. Harassing and disciplining Plaintiff for failing to adhere to the
                company’s appearance standards, despite Plaintiff’s formal requests
                for accommodation, while allowing Caucasian employees to
                routinely fail to comply with those standards by wearing improper
                clothing, visible tattoos, and facial hair without discipline or other
                repercussions.

             b. Terminating Plaintiff’s employment based on the incident of
                February 23, 2018, where Plaintiff’s Caucasian manager,
                Maconochie, was the aggressor in the incident and did not receive
                any discipline for his instigation of or involvement in the
                confrontation.

      63.    Defendant’s violations of Title VII were willful and malicious, thus

supporting an award of punitive damages.

      64.    UPS maintains a discriminatory pattern and practice of non-

enforcement of the appearance standards as to Caucasian employees while enforcing

the standards against African-American employees, including Barnes.

      65.    As a direct result of the violation of Plaintiff’s civil rights as alleged

above, Plaintiff has and will continue to experience lost earnings and benefits as well

as emotional distress, humiliation, loss of reputation and mental anguish.

      66.    Accordingly, Plaintiff requests the following relief:

             a. An order awarding reinstatement or front pay in lieu of
                reinstatement;

             b. An order awarding compensatory damages;

             c. An order awarding punitive damages;

             d. An order awarding attorney fees and costs; and

                                          10
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19        PageID.11   Page 11 of 26




             e. An order awarding such other relief the Court deems just and
                equitable.

                             COUNT II
               RACE DISCRIMINATION AND RETALIATION
                            42 U.S.C. § 1981

      67.    Plaintiff incorporates and re-alleges the foregoing paragraphs by

reference.

      68.    Under 42 U.S.C. §1981, Defendant was obligated to refrain from

discriminating against Plaintiff because of his race, ethnicity and/or color and from

retaliating against Plaintiff because of his protected activity, which includes

opposing unlawful employment practices through grievances, reports and

complaints of discrimination and harassment based on race.

      69.    Defendant UPS and Barnes’s manager, Maconochie, were at all

relevant times aware of Barnes’s race and medical condition, and had actual or

constructive knowledge of Barnes’s legally-protected activities, including his

requests for accommodation and complaints of harassment and discrimination based

on race.

      70.    In violation of its statutory obligations, Defendant discriminated

against Plaintiff because of his race, ethnicity and/or color and retaliated against

Plaintiff because of his legally protected activities.

      71.    In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his race.
                                            11
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19             PageID.12   Page 12 of 26




      72.    Plaintiff engaged in protected activity under 42 U.S.C. § 1981 because

he opposed unlawful employment practices through grievances, reports and

complaints of discrimination and harassment based on race.

      73.    In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his legally protected activities.

      74.    The reasons asserted by Defendant for Plaintiff’s termination are false

and a pretext for race discrimination and retaliation.

      75.    Barnes’s race and protected activities were the sole, proximate and but-

for cause of UPS’s decision to terminate him, as demonstrated by the fact that UPS

did not have a legitimate basis to discipline Barnes and terminate his employment.

      76.    Examples of UPS’s intentional disparate treatment of Plaintiff because

of race bias and retaliation include, but are not limited to:

             a. Harassing and disciplining Plaintiff for failing to adhere to the
                company’s appearance standards, despite Plaintiff’s formal requests
                for accommodation, while allowing Caucasian employees to
                routinely fail to comply with those standards by wearing improper
                clothing, visible tattoos, and facial hair without discipline or other
                repercussions.

             b. Terminating Plaintiff’s employment based on the incident of
                February 23, 2018, where Plaintiff’s Caucasian manager,
                Maconochie, was the aggressor in the incident and did not receive
                any discipline for his instigation of or involvement in the
                confrontation.

      77.    Defendant’s violations of 42 U.S.C. § 1981 were willful and malicious,

thus supporting an award of punitive damages.
                                           12
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19          PageID.13    Page 13 of 26




       78.    UPS maintains a discriminatory pattern and practice of non-

enforcement of the appearance standards as to Caucasian employees while enforcing

the standards against African-American employees, including Barnes.

       79.    As a direct result of the violation of Plaintiff’s civil rights as alleged

above, Plaintiff has and will continue to experience lost earnings and benefits as well

as emotional distress, humiliation, loss of reputation and mental anguish.

       80.    Accordingly, Plaintiff requests the following relief:

              a. An order awarding reinstatement or front pay in lieu of
                 reinstatement;

              b. An order awarding compensatory damages;

              c. An order awarding punitive damages;

              d. An order awarding attorney fees and costs; and

              e. An order awarding such other relief the Court deems just and
                 equitable.

                              COUNT III
             DISABILITY DISCRIMINATION AND RETALIATION
                  AMERICANS WITH DISABILITIES ACT

       81.    Plaintiff incorporates all the foregoing allegations by reference.

       82.    At all relevant times, Plaintiff was an employee for purposes of the

Americans With Disabilities Act (ADA).

       83.    At all relevant times, Defendant was an employer for purposes of the

ADA.


                                           13
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19       PageID.14   Page 14 of 26




      84.    The ADA prohibits employers from discriminating against qualified

individuals with disabilities.

      85.    Discrimination under the ADA encompasses adverse employment

actions motivated by prejudice and fear of disabilities as well as failing to make

reasonable accommodations for an employee’s disabilities.

      86.    The ADA further provides that “n]o person shall discriminate against

any individual because such individual has opposed any act or practice made

unlawful by this chapter...”

      87.    Requests for accommodation also constitute protected activity under

the ADA.

      88.    Barnes has a medical condition that is recognized as a disability for

purposes of the ADA because PFB is an impairment/physiological disorder

substantially affecting major bodily functions including the skin and the immune

system. See 29 C.F.R. §1630(h)(1) (defining impairment as “any physiological

disorder or condition…affecting one or more body systems such as neurological,

musculoskeletal, special sense organs, respiratory, cardiovascular, reproductive,

digestive, genitourinary, immune, circulatory, hemic, lymphatic, skin and

endocrine.”); see also Cleveland C., et. al., v. Dep’t. of Defense, EEOC Appeal Nos.

0120170405 – 0120170414, 2018 WL 4951642 (Sept. 26, 2018) (Holding that police




                                        14
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.15    Page 15 of 26




officers with PFB were disabled under the ADA and that employer’s policy violated

the ADA by requiring them to be clean shaven while on duty).

      89.    Barnes has a physical impairment affecting the skin in that he is

diagnosed with Pseudofolliculitis Barbae, a chronic bacterial skin disorder resulting

from ingrown hairs that causes skin irritation, rashes, sores, scarring, infection,

among other symptoms brought-on by clean shaving.

      90.    This bacterial skin disorder, PFB, substantially limits Plaintiff in the

operation of major bodily functions, including the immune system and the skin.

      91.    Because the operation of a major bodily function is a major life activity,

Barnes has a physical impairment of the skin that substantially limits him in major

life activities, and therefore he is an individual with a disability, pursuant to the

ADAA.

      92.    Barnes is otherwise qualified to perform the essential functions of his

former job with UPS, with or without reasonable accommodation by UPS.

      93.    Barnes suffered adverse employment actions based solely upon

disability, including Defendant’s refusal to make reasonable accommodations for his

disability and Defendant’s termination of his employment because of his disability.

      94.    Barnes complied with UPS’s procedures for requesting reasonable

accommodation and provided UPS with sufficient medical information setting forth

the medical basis for his request and supporting his request for accommodation.


                                          15
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19            PageID.16   Page 16 of 26




      95.    Barnes engaged in protected activity by requesting accommodations

and opposing unlawful employment practices, including discrimination based on his

medical condition, harassment based on the condition, and the denial of reasonable

accommodations, through reports, grievances, and complaints to management about

those actions.

      96.    Defendant UPS as well as Barnes’s manager, Maconochie, had actual

or constructive knowledge of Barnes’s disability, his need and request for

accommodation, and his grievances, reports, and complaints of harassment and

discrimination, including failure to accommodate, based on disability.

      97.    Defendant terminated Barnes’s employment in retaliation for his

protected activities under the ADA, including his requests for accommodation and

his complaints of harassment and discrimination.

      98.    The reasons asserted by Defendant for Plaintiff’s termination are false

and a pretext for disability discrimination and retaliation.

      99.    Barnes’s disability and protected activities were the sole, proximate and

but-for cause of UPS’s decision to terminate him, as demonstrated by the fact that

UPS did not have a legitimate basis to discipline Barnes and terminate his

employment.

      100. Defendant's violations of the ADA were willful and malicious, thus

supporting an award of punitive damages.


                                          16
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.17    Page 17 of 26




       101. As a direct result of the violation of Plaintiff's civil rights as alleged

above, Plaintiff has and will continue to experience lost earnings and benefits as well

as emotional distress, humiliation, loss of reputation and mental anguish.

       102. Accordingly, Plaintiff requests the following relief:

             a. An order awarding reinstatement or front pay in lieu of
                reinstatement;

             b. An order awarding compensatory damages;

             c. An order awarding punitive damages;

             d. An order awarding attorney fees and costs; and

             e. An order awarding such other relief the Court deems just and
                equitable.

                             COUNT IV
               RACE DISCRIMINATION AND RETALIATION
                 ELLIOTT-LARSEN CIVIL RIGHTS ACT

       103. Plaintiff incorporates and re-alleges the foregoing paragraphs by

reference.

       104. At all relevant times, Plaintiff was an employee for purposes of

Michigan’s Elliott- Larsen Civil Rights Act (“ELCRA” or “the Act.”)

       105. At all relevant times, Defendant was an employer for purposes of the

Act.

       106. Under the ELCRA, Defendant was obligated to refrain from

discriminating against Plaintiff because of his race, ethnicity and/or color.


                                          17
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.18   Page 18 of 26




      107. The Act further prohibits an employer from taking an employment

action adverse to an employee because the employee opposed a violation of the Act.

      108. Plaintiff engaged in protected activity under the Act because he

opposed violations of the Act through reports, grievances and complaints of

harassment and discrimination based on race.

      109. Defendant UPS and Barnes's manager, Maconochie, were at all relevant

times aware of Barnes's race and medical condition, and had actual or constructive

knowledge of Barnes's legally-protected activities, including his requests for

accommodation and opposition to violations of the Act, through reports, grievances

and complaints of harassment and discrimination based on race.

      110. In violation of its statutory obligations, Defendant discriminated

against Plaintiff because of his race, ethnicity and/or color and retaliated against

Plaintiff because of his legally protected activities.

      111. In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his race

      112. In violation of this statutory obligation, Defendant suspended and

terminated Plaintiff because of his legally protected activities.

      113. The reasons asserted by Defendant for Plaintiff's termination are false

and a pretext for race discrimination and retaliation.




                                           18
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19             PageID.19   Page 19 of 26




      114. Barnes's race was the cause of UPS’s decision to terminate him, in that

his race was one of the reasons that made a difference in UPS’s decision to terminate

his employment.

      115. Barnes’s protected activity was the cause of UPS’s decision to

terminate him, in that his race and/or protected activity was a significant factor in

UPS’ decision, as demonstrated by the fact that UPS did not have a legitimate basis

to discipline Barnes and terminate his employment.

      116. Examples of UPS's intentional disparate treatment of Plaintiff because

of race bias and retaliation include, but are not limited to:

             a. Harassing and disciplining Plaintiff for failing to adhere to the
                company's appearance standards, despite Plaintiff's formal requests
                for accommodation, while allowing Caucasian employees to
                routinely fail to comply with those standards by wearing improper
                clothing, visible tattoos, and facial hair without discipline or other
                repercussions.

             b. Terminating Plaintiff's employment based on the incident of
                February 23, 2018, where Plaintiff's Caucasian manager,
                Maconochie, was the aggressor in the incident and did not receive
                any discipline for his instigation of or involvement in the
                confrontation.

      117. Defendant's violations of the Act were willful and malicious.

      118. As a direct result of the violation of Plaintiff's civil rights as alleged

above, Plaintiff has and will continue to experience lost earnings and benefits as well

as emotional distress, humiliation, loss of reputation and mental anguish.

      119. Accordingly, Plaintiff requests the following relief:
                                           19
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.20    Page 20 of 26




             a. An order awarding reinstatement or front pay in lieu of
                reinstatement;

             b. An order awarding compensatory damages;

             c. An order awarding attorney fees and costs; and

             d. An order awarding such other relief the Court deems just and
                equitable.

                            COUNT V
           DISABILITY DISCRIMINATION AND RETALIATION
           PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

       120. Plaintiff incorporates all the foregoing allegations by reference.

       121. At all relevant times, Plaintiff was an employee for purposes of

Michigan’s Persons With Disabilities Civil Rights Act (“PWDCRA” or “the Act”).

       122. At all relevant times, Defendant was an employer for purposes of the

Act.

       123. The PWDCRA prohibits employers from discriminating against a

person because of a disability that is unrelated to the individual’s ability to perform

the duties of a particular job or position.

       124. The Act further provides that an employer shall accommodate a person

with a disability unless the employer demonstrates that the accommodation would

impose an undue hardship.

       125. The Act also provides that a person shall not retaliate or discriminate

against a person because the person has opposed a violation of the Act.


                                              20
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.21    Page 21 of 26




      126. Barnes has a determinable physical impairment characteristic, PFB,

that results from disease, congenital condition of birth, or functional disorder,

affecting the skin, which substantially limits him in one or more of the major life

activities and is unrelated to his ability to perform his former position with UPS, and

therefore has a physical impairment that is recognized as a disability within the

meaning of the PWDCRA.

      127. This bacterial skin disorder, PFB, substantially limits Plaintiff in the

operation of major bodily functions, including the immune system and the skin.

      128. Barnes’s condition, PFB, substantially impairs the bodily functions of

the skin and the immune system.

      129. Barnes suffered adverse employment actions based upon disability,

including Defendant's refusal to make reasonable accommodations for his disability

and Defendant's termination of his employment because of his disability.

      130. Defendant UPS as well as Barnes's manager, Maconochie, had actual

or constructive knowledge of Barnes's disability, his need and request for

accommodation, and his opposition to unlawful employment practices through

formal and informal reports, grievances and complaints of harassment and

discrimination based on disability, and the refusal to accommodate him.

      131. Barnes complied with UPS's procedures for requesting reasonable

accommodation and provided UPS with sufficient written medical information


                                          21
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19            PageID.22   Page 22 of 26




setting forth the medical basis for his request and supporting his request for

accommodation.

      132. Defendant terminated Barnes's employment in retaliation for his

protected activities under the Act, including his requests for accommodation and his

complaints of harassment, discrimination and failure to accommodate.

      133. The reasons asserted by Defendant for Plaintiff's termination are false

and a pretext for disability discrimination and retaliation.

      134. Barnes's disability one of the reasons which made a difference in UPS

determining whether to terminate his employment.

      135. Barnes’s protected activity was a significant factor in Maconochie’s

harassment and discriminatory actions towards Barnes, as well as UPS’s decision to

terminate his employment.

      136. UPS did not have a legitimate basis to discipline Barnes and terminate

his employment and its asserted bases for termination are a pretext for discrimination

and retaliation.

      137. Defendant's violations of the PWDCRA were willful and malicious.

      138. As a direct result of the violation of Plaintiff's civil rights as alleged

above, Plaintiff has and will continue to experience lost earnings and benefits as well

as emotional distress, humiliation, loss of reputation and mental anguish.

      139. Accordingly, Plaintiff requests the following relief:


                                          22
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19         PageID.23    Page 23 of 26




             a. An order awarding reinstatement or front pay in lieu of

                reinstatement;

             b. An order awarding compensatory damages;

             c. An order awarding attorney fees and costs; and

             d. An order awarding such other relief the Court deems just and

                equitable.

      WHEREFORE, Plaintiff requests that this Court enter judgment in his favor

against Defendant, and award him economic and non-economic damages sustained

as a direct and proximate result of Defendant’s conduct, punitive damages, all other

equitable and injunctive relief deemed appropriate at the time of final judgment,

together with costs and interest, attorney fees, and all such other legal and equitable

relief as this court deems just and proper.

                                        Respectfully submitted,

                                    By: /s/ Michael L. Pitt (P24429)
                                    Michael L. Pitt (P24429)
                                    PITT, MCGEHEE, PALMER & RIVERS, P.C.
                                    Attorney for Plaintiff
                                    117 West Fourth Street, Suite 200
                                    Royal Oak, MI 48067
                                    248-398-9800
                                    mpitt@pittlawpc.com




                                          23
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19   PageID.24    Page 24 of 26




                               By: /s/ Kevin M. Carlson (P67704)
                               Kevin M. Carlson (P67704)
                               KEVIN M. CARLSON PLLC
                               Attorney for Plaintiff
                               P.O. Box 6028
                               Plymouth, MI 48170
                               734-386-1919
                               kevin@kevincarlsonlaw.com
Date: February 8, 2019




                                     24
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19           PageID.25    Page 25 of 26




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 KEVIN BARNES,
                                              Case No.
       Plaintiff,
                                              Hon.
 vs.                                          United States District Judge

 UNITED PARCEL SERVICE, INC.,                 Magistrate Judge

       Defendant.

 Michael L. Pitt (P24429)
 Pitt, McGehee, Palmer & Rivers, P.C.
 117 West Fourth Street, Suite 200
 Royal Oak, MI 48067
 Tel: 248-398-9800
 mpitt@pittlawpc.com
 Counsel for Plaintiff

 Kevin M. Carlson (P67704)
 Kevin M. Carlson PLLC
 P.O. Box 6028
 Plymouth, MI 48170
 Tel: 734-386-1919
 kevin@kevincarlsonlaw.com
 Counsel for Plaintiff



                           DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all facts and issues in this case.

                                         Respectfully submitted,




                                           25
Case 2:19-cv-10406-VAR-SDD ECF No. 1 filed 02/08/19   PageID.26   Page 26 of 26




                                   By:/s/ Michael L. Pitt (P24429)
                                   Michael L. Pitt (P24429)
                                   PITT, MCGEHEE, PALMER & RIVERS,
                                   P.C.
                                   Attorney for Plaintiff
                                   117 West Fourth Street, Suite 200
                                   Royal Oak, MI 48067
                                   248-398-9800
                                   mpitt@pittlawpc.com

                                   By: /s/ Kevin M. Carlson (P67704)
                                   Kevin M. Carlson (P67704)
                                   KEVIN M. CARLSON PLLC
                                   Attorney for Plaintiff
                                   P.O. Box 6028
                                   Plymouth, MI 48170
                                   734-386-1919
                                   kevin@kevincarlsonlaw.com
Date: February 8, 2019




                                     26
